Shientag, J. (concurring).
I concur. (1) I agree that the Commercial Bent Law applies to pre-existing leases and was intended to and does have a retroactive effect. (2) So construed it has been held to be constitutional by the Court of Appeals in Twentieth Century Associates v. Waldman (294 N. Y. 571, 580). As Thacheb, J., said in that case: “ The principle is firmly established today that all contracts are subject to the police power of the State, and, when emergency arises and the public welfare requires modification of private contractual obligations in the public interest, the question is not whether ‘ legislative action affects contracts incidentally, or directly or indirectly, but whether the legislation is addressed to a legitimate end and the measures taken are reasonable and appropriate to that end ’. (Home Bldg. & L. Assn. v. Blaisdell, 290 U. S. 398, 438; Matter of People [Tit. & Mtge. Guar. Co.], 264 N. Y. 69, 83; East New York Sav. Bank v. Hahn, 293 N. Y. 622).”
(3) No prejudicial error was committed by the court below, in rejecting evidence offered by the landlord tending to question the existence of an emergency and the reasonableness of. the legislation enacted to meet it.
Generally speaking, one who challenges the constitutionality of a statute will be permitted to offer proof designed to show that it was arbitrary or confiscatory and without any substantial basis in fact. The action of the Legislature is subject to judicial scrutiny in order to determine whether it has exceeded the limits of its power. “ The legislature cannot preclude that scrutiny and determination by any declaration or legislative finding. Legislative declaration or finding is necessarily subject to independent judicial review upon the facts and the law by courts of competent jurisdiction to the end that the Constitution as. the supreme law of the land may be maintained.” (St. Joseph Stockyards Co. v. U. S., 298 U. S. 38, 51-52.)
Where there is reasonable ground for difference of opinion the courts will not interfere. Courtsv are not concerned with the accuracy of legislative findings or with the wisdom of the policy pursued but solely with the question whether the findings lack any reasonable support so' as to stamp them as arbitrary and capricious. In other words the judicial function is limited to deciding whether the legislative determination is without rational basis. “ The court does not sit as a board of revision to substitute its judgment for that of the legislature ” (St. *759Joseph Stockyards Co. v. U. S., 298 U. S. 38, 51). To say that no evidence will be received tending to show that the findings and determination of the Legislature are arbitrary or capricious, and without any rational basis, would be to make the Legislature the final judge of the validity of its exercise of power, a status not conferred upon legislative bodies under our constitutional form of government.
Here, however, it is clear that no prejudicial error was committed in rejecting the evidence tendered. The basis of the emergency statute was an exhaustive investigation and report by a joint legislative committee. Even if the landlords’ offer of proof had been fully substantiated, it would not have affected the result. Considerable testimony on the subject of the existence of a rent emergency for commercial space had been taken by the joint legislative committee on the strength of which the Legislature enacted the Commercial Rent Law. The most that could be said of the landlords’ offer of proof was that it would - have created a conflict of testimony concerning the findings, or some of them, of the legislative committee or indicated that the action taken by the Legislature was debatable or even perhaps unwise. In such a situation the judicial province finds no place.
The judgments below should be reversed and the complaints dismissed on the merits.
Hammer, J., votes for reversal in opinion;. Edeb, J., concurs in result; Shientag, J., concurs in opinion.
Judgments reversed, etc.